United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-60774
                          Conference Calendar


CLIFTON J. EPPS,

                                      Plaintiff-Appellant,

versus

CHRISTOPHER EPPS, Commissioner; DAVID RUFFIN, Classification
Board Member; DILWORTH RICKS, Classification Board Member;
BEVERLY K. MCMULLEN, Classification Board Member,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 3:03-CV-149-D-A
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Clifton J. Epps, Mississippi prisoner # 43419, moves for

leave to proceed in forma pauperis (“IFP”) to appeal the district

court’s dismissal of his 42 U.S.C. § 1983 complaint.       The

district court dismissed pursuant to 28 U.S.C. § 1915(e)(2) for

failure to state a claim.    Epps’s IFP motion is a challenge to

the district court’s certification that his appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-60774
                                  -2-

     Epps argues that the district court misconstrued his

complaint; he argues that he was challenging the amendment of his

indictment or conviction and his classification as a violent

offender.   In either case, he is challenging his custodial

classification.   We have held on numerous occasions that

“[i]nmates have no protectable property or liberty interest in

custodial classification.”    Whitley v. Hunt, 158 F.3d 882, 889

(5th Cir. 1998) (change in security classification based on

allegedly inaccurate information).

     Epps has not shown that the district court erred in

certifying that his appeal would not be in good faith, and he has

not shown that he will present a nonfrivolous issue on appeal.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, we uphold the district court’s certification that

the appeal is not taken in good faith.      The motion for leave to

proceed IFP is DENIED and the appeal is DISMISSED as frivolous.

Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     The dismissal of the complaint and the dismissal of the

appeal each count as a strike under 28 U.S.C. § 1915(g).

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).      Epps is

CAUTIONED that if he accumulates three strikes, he will not be

able to proceed IFP in any civil action or appeal filed while he
                          No. 03-60774
                               -3-

 is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   28 U.S.C. § 1915(g).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED AS

FRIVOLOUS; SANCTIONS WARNING ISSUED.